Fourth Court of Appeals
                               San Antonio, Texas
                                   September 23, 2021

                                   No. 04-21-00251-CV

                           Herbert Lawrence POLINARD, Jr.,
                                       Appellant

                                            v.

Jo Ann KARAMBIS, Margaret Comparin Karambis, Ronaldo Dunagan, Lynda C. Spence, and
                              eXp Realty LLC,
                                  Appellees

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-11887
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER

       Appellant’s motion for an extension of time to file his brief is GRANTED. The
appellant’s brief is due on or before October 22, 2021.




                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court